ACCEPTED
                                                                                           01-15-00317-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      8/21/2015 3:22:39 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                            Cause No. 01-15-00317-CR

                        IN THE COURT OF APPEALS            FILED IN
                                                    1st COURT OF APPEALS
                                FOR THE                 HOUSTON, TEXAS
                    FIRST JUDICIAL DISTRICT OF TEXAS8/21/2015 3:22:39 PM
                              AT HOUSTON            CHRISTOPHER A. PRINE
                                                                        Clerk


                          ANDREAS MARCOPOULOS,
                                Appellant

                                          v.

                             THE STATE OF TEXAS,
                                   Appellee.


                    Appeal from Cause No. 1440970
                         In the 248th District of
                         Harris County, Texas
____________________________________________________________________

            APPELLANT’S MOTION FOR EXTENSION OF TIME
                          TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE FIRST DISTRICT COURT OF
APPEALS:

      Appellant, ANDREAS MARCOPOULOS, by and through his Counsel of

Record, CARMEN ROE and ROBERT FICKMAN, files this Motion to Extend Time

to File Brief For Appellant and in support shows this Court the following:

                                               I.

      Appellant was charged with possession of a controlled substance in Cause No.

1440970 in the 248th District Court of Harris County Texas. Appellant entered a plea of
guilty and was placed on deferred adjudication probation for three (3) years.

                                               II.

      The Reporter’s Record was filed on June 22, 2015 and the Clerk’s Record was

filed on June 24, 2015. Appellant’s Brief is currently due on August 20, 2015, after one

extension was granted.

                                              III.

      Appellant requests an extension of thirty (30) days until September 21, 2015 to

file its brief. Counsel requests the additional time because undersigned counsel has the

following briefs do in the next 30 days: State v. Mashood Uddin, State v. Jordan

Nichols, State .v Christopher Redmond Reply Brief as well as writs of habeas corpus in

Ex parte Michael Hill, Ex parte Bryant Williams, and Ex parte Jerrell Bell. For all these

reasons, Counsel is unable to submit the Appellant’s Brief on the due date and hereby

requests an extension of time.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court extend the time for filing Appellant’s Brief in this cause until September 21, 2015.
                                        RESPECTFULLY SUBMITTED,

                                        /s/ Carmen Roe
                                        _________________________________
                                        CARMEN ROE
                                        CARMEN ROE LAW FIRM
                                        SBN: 24048773
                                        440 Louisiana, Suite 900
                                        Houston, Texas 77002
                                        713.236.7755 Phone
                                        713.236.7756 Fax
                                        carmen@carmenroe.com

                                        /s/ Robert Fickman
                                        __________________________________
                                        ROBERT FICKMAN
                                        SBN: 06956500
                                        1229 Heights Boulevard
                                        Houston, Texas 77008
                                        713.655.7400 Phone
                                        713.224.5533 Fax
                                        rfickman@gmail.com

                                        ATTORNEYS FOR APPELLANT
                                        ANDREAS MARCOPOULOS



                           CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing was served upon the

Harris County District Attorney, Appellate Division, 1201 Franklin Street, Houston,

Texas 77002, on August 21, 2015.

                                              /s/ Carmen Roe
                                              _____________________________
                                              CARMEN ROE